Citation Nr: 1025116	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and March 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Video Conference hearing before the 
undersigned Acting Veterans Law Judge in November 2008; a 
transcript of that hearing is associated with the claims file.

This case was originally before the Board in January 2009, when 
the Board remanded it for additional development.  That 
development having been completed, the case was returned to the 
Board for further appellate review.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In this case, additional development is required, for the reason 
set forth below.

The Veteran underwent a VA examination in June 2005, during which 
the VA examiner stated that the Veteran possessed and used heroin 
in service.  On appeal, the Veteran and his representative have 
asserted that the heroin noted in the Veteran's service treatment 
record was in the possession of a different servicemember.  A 
review of the service treatment records verify this contention, 
demonstrating that a different servicemember was found with five 
bags of heroin on his person, not the Veteran.  Those records do 
show that the Veteran apparently overdosed on Mandrax and was 
taken to the infirmary to have his stomach pumped; however, 
heroin was not found on the Veteran's person, nor was a drug test 
performed at that time to indicate any heroin use by the Veteran.  
Accordingly, the Board finds that a new examination is warranted 
because the June 2005 VA examiner's opinion was predicated on an 
inaccurate understanding of the evidence of record.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be 
based on an accurate factual premise).

Accordingly, an addendum to the previous examination is 
warranted.  The examiner must reconsider the etiology of the 
Veteran's hepatitis C, this time acknowledging that heroin was 
not found in the Veteran's possession during service.  This 
finding is to be evaluated in conjunction with the other evidence 
of record, including an October 2006 statement in which the 
Veteran categorically denied any intravenous drug use, and his 
November 2008 hearing testimony to the same affect.  Instead he 
asserted that he contracted hepatitis C from jet gun injections 
used for vaccinations in service, or possibly from blood exposure 
to German inmates, who were known drug users, while building 
bridges as a combat engineer in service.  The examiner should 
also consider the Veteran's VA treatment records from 1991, 1992 
and 1996, which indicate that he used intranasal cocaine and 
intravenous drugs after discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2005 
VA examiner, to obtain an addendum concerning 
the Veteran's hepatitis C.  The examiner is 
specifically instructed to note in 
his/her addendum that he/she has 
reviewed the claims file, the June 2005 
examination report, and this remand.  
Following such review, the VA examiner should 
opine as to the following:  

Whether the Veteran's hepatitis C more 
likely, less likely, or at least as likely 
as not (50 percent or greater probability) 
arose as a result of military service.  
The VA examiner is specifically instructed 
to discuss the Veteran's air gun 
injections and any possible blood exposure 
he may have had during service, as well as 
any other risk factors that the evidence 
of record demonstrates, including post-
service intranasal cocaine and intravenous 
drug use.

The examiner must provide a rationale for 
the conclusions reached.  If the examiner 
determines that a new examination is 
necessary to adequately respond to the 
questions, one should be scheduled.  If the 
original examiner is unavailable, the claims 
file should be forwarded to another examiner 
with similar qualifications.

2.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim for 
service connection for hepatitis C.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond thereto before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


